 


109 HR 4272 IH: Steve McWilliams Truth in Trials Act
U.S. House of Representatives
2005-11-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 4272 
IN THE HOUSE OF REPRESENTATIVES 
 
November 9, 2005 
Mr. Farr (for himself, Mr. Rohrabacher, Ms. Woolsey, Mr. Frank of Massachusetts, Mr. Conyers, Mr. Hinchey, Ms. Baldwin, Mr. McDermott, Mr. Case, and Mr. Kucinich) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend the Controlled Substances Act to provide an affirmative defense for the medical use of marijuana in accordance with the laws of the various States, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Steve McWilliams Truth in Trials Act. 
2.Providing an affirmative defense for the medical use of marijuana; seizure of propertyThe Controlled Substances Act (21 U.S.C. 801 et seq.) is amended by inserting after section 423 the following: 
 
424.Affirmative defense for conduct regarding the medical use of marijuana 
(a)Any person facing prosecution or a proceeding for any marijuana-related offense under this title shall have the right to introduce evidence demonstrating that the marijuana-related activities for which the person stands accused were performed in compliance with State law regarding the medical use of marijuana, or that the property which is subject to a proceeding was possessed in compliance with State law regarding the medical use of marijuana. 
(b) 
(1)It is an affirmative defense, to a prosecution or proceeding under this title for marijuana-related activities, if the proponent establishes by a preponderance of the evidence, that such activities comply with State law regarding the medical use of marijuana. 
(2)In a prosecution or a proceeding under this title, should a finder of fact determine, based on State law regarding the medical use of marijuana, that a defendant’s marijuana-related activity was performed primarily, but not exclusively, for medical purposes, the defendant may be found guilty of a lesser offense under this title corresponding to the amount of marijuana determined to be for nonmedical purposes. 
(c)Any property seized in connection with a prosecution or proceeding under this title, with respect to which a person successfully makes a defense under this section, shall be returned to the owner promptly, minus such material necessarily destroyed for testing purposes.. 
3.Seizure and custody of marijuana in cases involving possible medical use 
(a)Limitation on authority for seizureSection 511(g)(2) of the Controlled Substances Act (21 U.S.C. 881(g)(2)) is amended by inserting or either a recommendation by a physician or an order of a State or municipal agency in accordance with State law regarding the medical use of marijuana after appropriate registration,. 
(b)Retention of certain seized plantsSection 511(g)(3) of the Controlled Substances Act (21 U.S.C. 881(g)(3)) is amended by adding at the end the following: Any marijuana seized shall be retained and not destroyed pending resolution of the forfeiture claim, if not later than 30 days after seizure the owner of the property notifies the Attorney General, or his duly authorized agent, that a person with an ownership interest in the property is asserting an affirmative defense for the medical use of marijuana. If the possession of such marijuana is found to have been in compliance with State law pursuant to section 424, it shall be returned not later than 10 days after such finding.. 
 
